997 So. 2d 1274 (2009)
Jeramy Danial RULE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-3821.
District Court of Appeal of Florida, Second District.
January 7, 2009.
James Marion Moorman, Public Defender, and Kevin Briggs, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Chandra Waite Dasrat, Assistant Attorney General, Tampa, for Appellee.
STRINGER, Judge.
Jeramy Danial Rule seeks review of his sentences for seven consolidated cases in which Rule entered negotiated pleas. Rule argues that the trial court erred in imposing the same terms as both a prison releasee reoffender ("PRR") and a habitual felony offender ("HFO") or habitual violent felony offender ("HVFO"). We agree that the court made such an error in four of Rule's cases and reverse his sentences in these four cases. We affirm the remainder of Rule's judgments and sentences without comment.
The imposition of equal concurrent PRR and HFO or HVFO sentences violates the express provisions of the PRR Act. Grant v. State, 770 So. 2d 655, 659 (Fla.2000). In cases 06-23328, 06-23329, 06-23331, and 06-23334, the court erroneously imposed such equal concurrent PRR and HFO or HVFO sentences. Accordingly, we reverse those sentences with directions for the court to strike the HFO or HVFO designations. See Hankins v. State, 886 So. 2d 1026, 1027 (Fla. 2d DCA 2004). We note that the trial court has already granted this relief in response to Rule's motion to correct sentencing error; however, that relief is a nullity because it was not granted within sixty days. See Whitmore v. State, 910 So. 2d 308, 308 (Fla. 2d DCA 2005).
Affirmed in part, reversed in part, and remanded.
NORTHCUTT, C.J., and VILLANTI, J., Concur.